        Case 3:20-cv-01478-MEM-DB Document 10 Filed 12/11/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 VERNON SNYPE,                           :

              Petitioner                 :     CIVIL ACTION NO. 3:20-1478

      v.                                 :          (JUDGE MANNION)

 CATRICIA L. HOWARD,                     :

             Respondent                  :


                                     ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1. Snype’s petition for writ of habeas corpus (Doc. 1) is
            DISMISSED without prejudice to any right Snype may have to
            reassert his claim in a properly filed civil rights complaint.

         2. The Clerk of Court is directed to CLOSE this case.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: December 11, 2020
20-1478-02-Order
